564 F.2d 1217
Kenneth S. USTON, Plaintiff-Appellant,v.GRAND RESORTS, INC., a corporation, Defendant-Appellee.
No. 76-2288.
United States Court of Appeals,Ninth Circuit.
May 24, 1977.Amended Aug. 15, 1977.

Dennis T. Gary, of Clancey & Gary, San Francisco, Cal., for plaintiff-appellant.
Thomas H. Sloan, Jr., of Bronson, Bronson & McKinnon, San Francisco, Cal., for defendant-appellee.
Appeal from the United States District Court for the Northern District of California.
Before BROWNING, TRASK and WALLACE, Circuit Judges.
PER CURIAM:


1
The district court's dismissal of the action for lack of personal jurisdiction over the defendant is affirmed.  The alleged activities of Grand Resorts in the State of California, upon which Uston relies for jurisdiction under the California long-arm statute, were flatly denied in affidavits submitted by Grand Resorts.  Uston submitted no counter-affidavits, but relied instead upon advertising brochures which did nothing to rebut the corporate denials of activities within California.  Uston, of course, had the burden of establishing the jurisdictional facts once they were challenged in an appropriate way.  Taylor v. Portland Paramount Corp., 383 F.2d 634, 639 (9th Cir. 1967).  He failed to meet that burden.


2
The fact that Grand Resorts' parent corporation does business in California does not alter the result.  Nothing in the record indicates that the formal separation between parent and subsidiary is not scrupulously maintained.  Thus, the activities of the parent are irrelevant to the issue of jurisdiction over the absent subsidiary.  Cannon Mfg. Co. v. Cudahy Packing Co., 267 U.S. 333, 45 S.Ct. 250, 69 L.Ed. 634 (1925); Baird v. Day & Zimmerman, Inc., 390 F.Supp. 883 (S.D.N.Y.1974), aff'd without opinion,510 F.2d 968 (2d Cir. 1975); Rivera v. New Jersey Bell Tel. Co., 340 F.Supp. 660 (E.D.N.Y.1972).


3
AFFIRMED.